Title: From George Washington to Brigadier General Anthony Wayne, 3 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          Head Qurs [West Point] Octor 3d 1779
        
        General Du Portail proposes tomorrow to reconnoitre a second time the post of Stony point and to ascertain the distances from the En[e]mys works to the places proper for establishing batteries—He will arive there precisely by eleven oClock—You will therefore please to have a reconnoitring party consisting of a Regiment ready at the second place to which you went the other day, not the high hill on which you first

took your stand—This is the spot General Du Portail points out; and he will be on the place punctually at the time appointed—The Officer commanding the party will take his orders from him; You will also send an escort to meet him at the house where you stopped the last time to take refreshment on your return to Camp, as he might otherwise mistake his route. I am D. Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. Two companies of light infantry from Glovers Brigade are ordered to join you to replace those of the Carolina troops—You will send a proper person here to conduct them to you—I am to request you will take pains to ascertain whether the enemy have bomb proofs in Stony point, what number, exten⟨t⟩ and thickness—This is an essential point to know towards any opperations against that post.
          
            Go: Washington
          
        
      